          Case 7:19-cv-06045-PMH Document 28 Filed 11/20/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SHEILA JONES,
                           Plaintiff,                        ORDER
                     -against-
                                                             19-CV-06045 (PMH)
TRANS UNION, LLC, a Delaware limited
liability company, et al.,
                           Defendants.


PHILIP M. HALPERN, United States District Judge:

         Counsel for Plaintiff Sheila Jones (“Plaintiff”) and counsel for Defendant Systems &

Services Technologies, Inc. (“SST”) appeared for oral argument via videoconference yesterday at

2:30 p.m. Argument was held on the record.

         For the reasons indicated on the record and the law cited therein, SST’s motion to dismiss

the action under Federal Rule of Civil Procedure 12(b)(6) is GRANTED in part and Plaintiff’s

request for leave to file an amended complaint is DENIED. As a result of the decision rendered,

Plaintiff’s first claim for relief against SST, her claim for negligent violation of the Fair Credit

Reporting Act (“FCRA”), 15 U.S.C. § 1681, et seq., is dismissed. Plaintiff’s second claim for relief

against SST, her claim for willful violation of the FCRA, remains. SST shall file its Answer on or

before November 30, 2020.

         The Clerk of the Court is respectfully directed to terminate the pending motion sequence

at Doc. 17.

                                                 SO ORDERED:

Dated:     New York, New York
           November 20, 2020

                                                 PHILIP M. HALPERN
                                                 United States District Judge
